Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-13, 15-22, 24-28, and 30 are pending for examination. Claims 1, 13, 22, and 28.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 07/29/2021. As directed by the amendment, claims 1, 4, 13, 16, 18, 22, 25-26, and 28 are amended. Claims 2, 14, 23, and 29 are cancelled. 

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. On page 12 of Applicants Arguments/Remarks Applicant argues “The Office Action contends that the standardized time windows of Krishnan and the equalized training data sets of Shoaib allegedly render the claims obvious. Krishnan  
Examiner respectfully disagrees, under broadest reasonable interpretation the total amount of samples respective to the actives listed in table II of Shoaib discloses the sequence lengths. The samples discarded to equalize the dataset (see Table III) is interpreted as the truncated sequence length.
Applicant further argues on page 12 of the Arguments/Reamarks that “Even if the Krishnan and Shoab references were combined, however, this combination would not render obvious each respective additional data set for each respective additional activity class as including a plurality of initial data sequences and an initial total number of samples, as generally recited in amended claim 1. Again, Shoaib appears to simply discard all the samples once the smallest set of samples is reached. Such a description does not describe or suggest, whether considered alone or in combination with Krishnan, that the plurality of initial data sequences are truncated to a truncated sequence length tj, wherein samples in a sequence beyond the truncated sequence length tj are discarded such that the truncated sequence length tj is a smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Nj with the new total number of samples Nj equaling or exceeding the number of samples N by less than a threshold number, as generally recited by amended claim 1. Accordingly, each initial sequence is 
	Examiner respectfully disagrees, the samples disclosed in table II of Shoaib disclose initial data sequences and the updated balanced class distribution (See table III) discloses a truncated sequence length that is the smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Nj equaling N. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a “means for” coupled with functional language.  Such claim limitation(s) is/are: 
“A system, comprising: means for providing activity-related data; and means for generating an activity classification signal based on activity-related data and an activity-classification model trained using a classification-equalized training data set” in claim 28
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Objections
Claims 15-19 objected to because of the following informalities:  Claims 15-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 19, 21-22, 24, and 27-28 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shoib et al. ("Towards Physical Activity Recognition Using Smartphone Sensors" hereinafter "Shoib").

Regarding Claim 13
Shoaib discloses: A device, comprising: an interface, which, in operation, receives one or more signals indicative of activity ([Section III. Data Collection] “This sampling rate (50 samples per second) is enough to recognize human physical activities…”); and signal processing circuitry, which, in operation: determines, using a neural network, activity classifications for the received signals indicative of activity, the neural network using an activity-classification model trained using a classification-equalized training data set, wherein the classification-equalized training data set includes ([Section V. and Table 1] “In stratified cross validation, each fold or part of data contains all classes in equal proportion to ensure fairness [12]. We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I.” Examiner interprets the data of all classes in equal proportion as classification-equalized training data and the neural network is disclosed in Table 1.): a first data set of a first activity class ([Table II], “Walk Downstairs”), the first data set including a first plurality of data sequences, and the first data set collectively having a number of samples N ([Table II] “368”), wherein each data sequence has a respective length and a length of a data sequence has a correlation with a number of data samples in the data sequence ([Section III and Table II] Examiner interprets the listed activities in table II as having a respective length (i.e. 368, 569 etc.) which correlates with a number of data samples.), and one or respective additional data set from the one or more additional data sets includesinitial data sequences and an initial total number of samples ([Section III and Tables II and III] Examiner interprets the activities listed in table 2 as additional activity classes with corresponding respective data sequences and an initial total number of samples (i.e. samples listed in table II).), the plurality of initial data sequences for the respective additional data set are truncated to  a truncated sequence length tj, wherein samples in a sequence beyond the truncated sequence length tj are discarded such that the truncated sequence length ti is a smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Nj with the new total number of samples Nj equal or exceeding the number of samples N within a threshold number, j represents a respective additional activity class, ([Section V, Table II and Table III] Examiner interprets the sequence length for the “Walk Downstairs” activity as the smallest sequences length that reduces the initial total number of samples for the respective additional data set (i.e. Table II) to a new total number of samples Nj with the new total number of samples Nj equaling N (i.e. Table III).) and generates a classification signal selecting an activity class among the first activity class and the one or more additional data classes for each of the determined activity classifications ([Section V and Table 1] “We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I” Examiner interprets the Neural Network as one of the classifiers disclosed in Table to generate a classification of an activity class.).

Regarding Claim 22
Shoaib discloses: A system, comprising: one or more sensors, which, in operation, generate one or more activity-related signals ([Section III. Data Collection] “This Android app currently collects data from the GPS (not used in our analysis), an accelerometer, a magnetometer and a gyroscope at a rate of 50 samples per second… This sampling rate (50 samples per second) is enough to recognize human physical activities…”); and signal processing circuitry, which, in operation: determines, using a neural network, activity classifications for the activity- related signals the neural network employing an activity-classification model trained using a classification-equalized training data set, wherein the classification-equalized training data set includes ([Section V. and Table 1] “In stratified cross validation, each fold or part of data contains all classes in equal proportion to ensure fairness [12]. We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I.” Examiner interprets the data of all classes in equal proportion as classification-equalized training data and the neural network is disclosed in Table 1.): a first data set of a first activity class ([Table II], “Walk Downstairs”), the first data set including a first plurality of data sequences, and the first data set collectively having a number of samples N ([Table II] “368”), wherein each data sequence of the first plurality of data sequences has a respective length and a length of a data sequence has a correlation with a number of samples in the data sequence([Section III and Table II] Examiner interprets the listed activities in table II as having a respective length (i.e. 368, 569 etc.) which correlates with a number of data samples.), and one or more additional data sets respectively for an additional respective additional data set from the one or more additional data sets includes a plurality of initial data sequences and an initial total number of samples ([Section III and Tables II and III] Examiner interprets the activities listed in table 2 as additional activity classes with corresponding respective data sequences and an initial total number of samples (i.e. samples listed in table II).), the plurality of initial data sequences for the respective additional data set are truncated to  a truncated sequence length tj, wherein samples in a sequence beyond the truncated sequence length tj are discarded such that the truncated sequence length ti is a smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Ni with the new total number of samples Ni equal or exceeding the total number of samples N by less than threshold number, j represents a respective additional activity class ([Section V, Table II and Table III] Examiner interprets the sequence length for the “Walk Downstairs” activity as the smallest sequences length that reduces the initial total number of samples for the respective additional data set (i.e. Table II) to a new total number of samples Nj with the new total number of samples Nj equaling N (i.e. Table III).); and 7Application No. 15/280,463Reply to Office Action Dated April 30, 2021generates a classification signal selecting an activity class among the first activity class and the one or more additional data classes for each of the determined activity classifications ([Section V and Table 1] “We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I” Examiner interprets the Neural Network as one of the classifiers disclosed in Table to generate a classification of an activity class.).

Regarding Claim 28
Shoaib discloses: A system, comprising: means for providing activity-related data ([Section III. Data Collection] “This Android app currently collects data from the GPS (not used in our analysis), an accelerometer, a magnetometer and a gyroscope at a rate of 50 samples per second… This sampling rate (50 samples per second) is enough to recognize human physical activities…”); and means for generating, using a neural network, an activity classification signal for the activity-related data, the neural network using an activity-classification model trained using a classification-equalized training data set, wherein the classification-equalized training data set includes ([Section V. and Table 1] “In stratified cross validation, each fold or part of data contains all classes in equal proportion to ensure fairness [12]. We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I.” Examiner interprets the data of all classes in equal proportion as classification-equalized training data and the neural network is disclosed in Table 1.): Reply to Office Action Dated April 30, 2021 a first data set of a first activity class ([Table II], “Walk Downstairs”), the first data set including a first plurality of data sequences, and the first data set collectively having a number of samples N ([Table II] “368”), wherein each data sequence of the first plurality of data sequences has a respective length and a length of a data sequence has a correlation with a number of data samples in the data sequence ([Section III and Table II] Examiner interprets the listed activities in table II as having a respective length (i.e. 368, 569 etc.) which correlates with a number of data samples.), and one or more additional data sets, each respective additional data set for an additional activity class of a plurality of additional activity classes and respective additional data set including a plurality of initial data sequences and an initial total number of samples ([Section III and Table II] “In order to keep the app’s interface simple and to make it easy for use by the participants, we hard coded a sampling frequency of 50 samples per second in our app,” Examiner interprets the activities listed in table 2 as additional activity classes with corresponding respective data sequences (i.e. 50 samples per second) and an initial total number of samples (i.e. samples listed in table II).), the plurality of initial data sequences for a-the respective additional data set are truncated to a truncated sequence length tj, wherein samples in a sequence beyond the truncated sequence length tj are discarded such that the truncated sequence length ti is a smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Ni with the new total number of samples Ni equal or exceeding the number of samples N within a threshold number, j represents a respective additional activity class  ([Section V, Table II and Table III] Examiner interprets the sequence length for the “Walk Downstairs” activity as the smallest sequences length that reduces the initial total number of samples for the respective additional data set (i.e. Table II) to a new total number of samples Nj with the new total number of samples Nj equaling N (i.e. Table III).).
	
Regarding Claim 15
Shoaib discloses: The device of claim 14 wherein the signal processing circuitry comprises a feature extractor, and a temporal filter (On page 82, Shoaib states “Then we divided our collected data into small segments for feature extraction using sliding window approach.” Examiner reads the sliding window approach as a temporal filter.).

Regarding Claim 19
Shoaib discloses: The device of claim 14 wherein the signal processing circuitry, in operation: generates the classification-equalized training data set (On page 81, Shoaib states “We evaluate these three sensors for four body position using seven commonly used classifiers. Moreover, we recognize six physical activities, commonly used in the state of the art. Unlike previous studies, we evaluate these sensors on a dataset with balanced class distribution in addition to a dataset with imbalanced class distribution.” Examiner reads balanced class distribution as a classification-equalized training data set.); and trains the activity-classification model using the classification-equalized training data set ([Section VI] “We use accuracy or True Positive Rate (TPR) as our performance metric. The TPR of a classifier means the amount of correctly classified examples of a specific class out of its all examples.” Examiner interprets the performance analysis of the classifiers as training the classification using the balanced class distribution.).

Regarding Claim 24
(CLAIM 24 IS A SYSTEM CLAIM THAT CORRESPONDS TO DEVICE CLAIM 15 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 27
(On page 82, Shoaib states “the accelerometer reports acceleration in meter per second squared (m/sec^2).” Examiner reads the reported acceleration as acceleration data.).

Regarding Claim 21
Shoaib discloses: The device of claim 13 wherein the one or more signals indicative of activity comprise signals indicative of one or more of: acceleration data; orientation data; 6Application No. 15/280,463 Reply to Office Action Dated April 30, 2021geographical position data; and physiological data (On page 82, Shoaib states “the accelerometer reports acceleration in meter per second squared (m/sec^2).” Examiner reads the reported acceleration as acceleration data.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3-4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoib et al. ("Towards Physical Activity Recognition Using Smartphone Sensors" hereinafter "Shoib") in view of Krishnan et al. ("Activity recognition on streaming sensor data", hereinafter "Krishnan").

Regarding Claim 1
Shoaib discloses: A method, comprising: 
determining, using a neural network, activity classifications for the received activity-related data, the neural network employing an activity-classification model trained using a classification-equalized training data set, wherein the classification-equalized training data set includes ([Section V. and Table 1] “In stratified cross validation, each fold or part of data contains all classes in equal proportion to ensure fairness [12]. We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I.” Examiner interprets the data of all classes in equal proportion as classification-equalized training data and the neural network is disclosed in Table 1.): 
a first data set of a first activity class ([Table II], “Walk Downstairs”), the first data set including a first plurality of data sequences, and the first data set collectively having a number of samples N ([Table II] “368”), wherein each data sequence of the first plurality of data sequences has a respective length and a length of a data sequence has a correlation with a number of data samples in the data sequence ([Section III and Table II] Examiner interprets the listed activities in table II as having a respective length (i.e. 368, 569 etc.) which correlates with a number of data samples.); and 
a plurality of additional data sets for a plurality of additional activity classes, each respective additional data set from the plurality of additional data is for an-a respective additional activity class of a-the plurality of additional activity classes and each respective additional data set includes a plurality of initial data sequences and an initial total number of samples ([Section III and Tables II and III] Examiner interprets the activities listed in table 2 as additional activity classes with corresponding respective data sequences and an initial total number of samples (i.e. samples listed in table II).), the plurality of initial data sequences for a-the respective additional data set are truncated to a truncated sequence length tj, wherein samples in a sequence beyond the truncated sequence length tj are discarded such that the truncated sequence length tj is a smallest sequence length that reduces the initial total number of samples for the respective additional data set to a new total number of samples Nj with the new total number of samples Nj equaling or exceeding the number of samples N by less than a threshold number, j represents a respective additional 2Application No. 15/280,463Reply to Office Action Dated April 30, 2021activity class, N ([Section V, Table II and Table III] Examiner interprets the sequence length for the “Walk Downstairs” activity as the smallest sequences length that reduces the initial total number of samples for the respective additional data set (i.e. Table II) to a new total number of samples Nj with the new total number of samples Nj equaling N (i.e. Table III).);
([Section V and Table 1] “We evaluated seven commonly used classifiers (in activity recognition’s state of the art) as listed in Table I” Examiner interprets the Neural Network as one of the classifiers disclosed in Table to generate a classification of an activity class.).
Shoaib does not explicitly discloses: receiving activity-related data sensed by a wearable device; 
However, Krishnan discloses in the same field of endeavor: receiving activity-related data sensed by a wearable device ([Section 2.1] “a wide variety of sensors that are useful for gathering information about human activities. Wearable sensors such as accelerometers are commonly used for recognizing activities that are primarily defined by ambulatory movements”);
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method Shoaib with Krishnan. Doing so can evaluate fixed static window size and dynamic varying window size (Introduction, Krishnan).

Regarding Claim 3
Shoaib in view of Krishnan discloses: The method of claim 1, comprising: generating the classification-equalized training data set (On page 81, Shoaib states “We evaluate these three sensors for four body position using seven commonly used classifiers. Moreover, we recognize six physical activities, commonly used in the state of the art. Unlike previous studies, we evaluate these sensors on a dataset with balanced class distribution in addition to a dataset with imbalanced class distribution.” Examiner reads balanced class distribution as a classification-equalized training data set.); and training the activity-classification model using the classification-equalized training data set ([Section VI] “We use accuracy or True Positive Rate (TPR) as our performance metric. The TPR of a classifier means the amount of correctly classified examples of a specific class out of its all examples.” Examiner interprets the performance analysis of the classifiers as training the classification using the balanced class distribution.)

Regarding Claim 4
Shoaib in view of Krishnan discloses: The method of claim 3, comprising: receiving a training data set that includes the first plurality of data sequences for the first data set of the first activity class and that includes the plurality of initial data sequences for each respective additional data set of the plurality of additional data sets, the plurality of initial data sequences prior to truncation collectively having a-the initial total number of samples greater than the new total number of samples Nj (On page 82, Shoaib refers to TABLE II and TABLE III when stating “we removed examples from the majority classes and made it equal to the class having the smallest number of examples. In our case, walking downstairs activity has the smallest number of examples so other classes’ sizes were set to the same number.” Examiner interprets the initial number of samples as being greater than the new total number of samples (i.e. smallest number of examples).), wherein generating initial data sequences of each respective additional data set: determining the truncated sequence length t (On page 82, Shoaib refers to TABLE II and TABLE III when stating “we removed examples from the majority classes and made it equal to the class having the smallest number of examples. In our case, walking downstairs activity has the smallest number of examples so other classes’ sizes were set to the same number.”); and truncating sequence lengths of data sequences of the plurality of initial data sequences of the respective additional data set to the truncated sequence length tj resulting in the new total number of samples Nj ([Table III], Shoaib).

Regarding Claim 12
Shoaib in view of Krishnan discloses: the method of claim 1, wherein the activity-related data comprises one or more of: acceleration data; orientation data; geographical position data; and physiological data (On page 82, Shoaib states “the accelerometer reports acceleration in meter per second squared (m/sec^2).” Examiner reads the reported acceleration as acceleration data.).

Claim 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib ("Towards Physical Activity Recognition Using Smartphone Sensors") in view of Krishnan ("Activity recognition on streaming sensor data") and Ordóñez ("Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition")

Regarding Claim 5
Shoaib in view of Krishnan discloses: the method of claim 1.
Shoaib in view of Krishnan discloses: does not explicitly disclose: wherein the neural network comprises an artificial neural network having a feed-forward architecture.
However, Ordóñez discloses in the same field of endeavor: wherein the neural network comprises an artificial neural network having a feed-forward architecture (On page 20, Ordóñez states “The main findings from the direct comparison of our novel DeepConvLSTM against the baseline model using standard feedforward units in the dense layer is that: (i) DeepConvLSTM reaches a higher F1 score...” Examiner interprets the feedforward units as an artificial neural network having a feed-forward architecture).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of “Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method of “Activity recognition on streaming sensor data” taught by Krishnan with the “Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition” taught by Ordóñez. Doing so can perform sensor fusion naturally (Abstract, Ordóñez).

Regarding Claim 6
Shoaib in view of Krishnan and Ordóñez discloses the method of claim 5, wherein the artificial neural network comprises a layered architecture including one or more of one or more convolutional layers (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences downsampled at different levels.”); 
one or more pooling layers (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences downsampled at different levels.”); 
and one or more softmax layers (On page 8, Ordóñez states “DeepConvLSTM is a DNN, which comprises convolutional, recurrent and softmax layers.”).

Regarding Claim 8
Shoaib in view of Krishnan, and Ordóñez discloses: the method of claim I, wherein the determining comprises using an artificial neural network having a recurrent architecture (On page 2, Ordóñez states “Long-short-term memory recurrent (LSTMs) neural networks are recurrent networks that include a memory to model temporal dependencies in time series problems.”).

Claim 16-18, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib ("Towards Physical Activity Recognition Using Smartphone Sensors") in view of Ordóñez ("Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition").

Regarding Claim 25

Shoaib does not explicitly disclose: wherein the neural network comprises an artificial neural network having a feed-forward architecture.
However, Ordóñez discloses in the same field of endeavor: wherein the neural network comprises an artificial neural network having a feed-forward architecture (On page 20, Ordóñez states “The main findings from the direct comparison of our novel DeepConvLSTM against the baseline model using standard feedforward units in the dense layer is that: (i) DeepConvLSTM reaches a higher F1 score...” Examiner interprets the feedforward units as an artificial neural network having a feed-forward architecture).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of “Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the “Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition” taught by Ordóñez. Doing so can perform sensor fusion naturally (Abstract, Ordóñez).

Regarding Claim 16
(CLAIM 16 IS A DEVICE CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 25 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
Shoaib in view of Ordóñez discloses: The device of claim 16 wherein the artificial neural network comprises a layered architecture including one or more of: one or more (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences down sampled at different levels.”); one or more pooling layers  (On page 21, Ordóñez states “With the introduction of pooling layers, it would be possible to have different convolutional layers operating on sensor data sequences downsampled at different levels.”); and one or more softmax layers (On page 8, Ordóñez states “DeepConvLSTM is a DNN, which comprises convolutional, recurrent and softmax layers.”).

Regarding Claim 18
Shoaib in view of Ordóñez discloses: The device of claim 14 wherein the neural network comprises an artificial neural network having a recurrent architecture (On page 2, Ordóñez states “Long-short-term memory recurrent (LSTMs) neural networks are recurrent networks that include a memory to model temporal dependencies in time series problems.”).

Regarding Claim 26
(CLAIM 26 IS A SYSTEM CLAIM THAT CORRESPONDS TO DEVICE CLAIM 18 AND IS REJECTED ON THE SAME GROUND)

Claim 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib ("Towards Physical Activity Recognition Using Smartphone Sensors") in view of Krishnan ("Activity recognition on streaming sensor data"), Ordóñez ("Deep .

Regarding Claim 7
Shoaib in view of Krishnan and Ordóñez discloses the method of claim 6;
Shoaib in view of Krishnan and Ordóñez does not explicitly disclose: wherein the artificial neural network comprises a finite state machine;
However, Okeyo discloses in the same field of endeavor: wherein the artificial neural network comprises a finite state machine (Okeyo states on page 158 “However, another knowledge-driven activity recognition method presented in [17] uses competing hidden Markov models to segment a sensor data stream.” Examiner interprets hidden Markov models as a finite state machine.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of “Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method of “Activity recognition on streaming sensor data” taught by Krishnan with the “Deep Convolutional and LSTM Recurrent Neural Networks for Multimodal Wearable Activity Recognition” taught by Ordóñez with the method “Dynamic sensor data segmentation for real-time knowledge-driven activity recognition” taught by Okeyo. Doing so can perform a combination of techniques such as Hidden Morkov Models ([Page 157, Okeyo]).

Regarding Claim 9
(Okeyo states on page 158, “However, another knowledge-driven activity recognition method presented in [17] uses competing hidden Markov models to segment a sensor data stream” Examiner reads the hidden Markov model as a form of a finite state machine.).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib ("Towards Physical Activity Recognition Using Smartphone Sensors") in view of Okeyo ("Dynamic sensor data segmentation for real-time knowledge-driven activity recognition").

Regarding Claim 20
 Shoaib discloses: The device of claim 13. 
Shoaib does not explicitly disclose: wherein the signal processing circuitry comprises a finite state machine.
However, Okeyo discloses in the same field of endeavor: wherein the signal processing circuitry comprises a finite state machine (Okeyo states on page 158 “However, another knowledge-driven activity recognition method presented in [17] uses competing hidden Markov models to segment a sensor data stream.” Examiner interprets hidden Markov models as a finite state machine.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of “Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method “Dynamic ([Page 157, Okeyo]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over of Shoaib ("Towards Physical Activity Recognition Using Smartphone Sensors") in view of Krishnan ("Activity recognition on streaming sensor data") and Nowozin (U.S 20120225719).

Regarding Claim 10
Shoaib in view of Krishnan discloses the method of claim 1.
	Shoaib in view of Krishnan does not explicitly disclose wherein the determining comprises using feature extraction and a random forest.
However, Nowozin discloses in the same field of endeavor: wherein the determining comprises using feature extraction and a random forest (In para 0049, Nowozin states “As mentioned, the first gesture recognition technique described herein utilizes a machine learning classifier to classify the gesture and act on it accordingly. The machine learning classifier used herein is a random decision forest.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of“Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method of“Activity recognition on streaming sensor data” taught by Krishnan with the method “Gesture (Para 0062, Nowozin).

Regarding Claim 11
Shoaib in view of Krishnan and Nowozin disclose: The method of claim 10 wherein the determining comprises applying and a temporal filter (In para 0088, Nowozin states “to avoid testing on short sequences, a maximum feature temporal window (e.g. of 1 second) can be defined, and no classifications performed until enough readings are obtained (e.g. the first second of the sequence is ignored).” Examiner reads the temporal window as an applied temporal filter.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib ("Towards Physical Activity Recognition Using Smartphone Sensors") in view Nowozin (U.S 20120225719).

Regarding Claim 30
Shoaib discloses: The system of claim 28.
Shoaib does not explicitly disclose: wherein the means for generating the activity classification signal comprises a memory and one or more processor cores, wherein the memory stores contents which in operation configure the one or more processor cores to generate the activity classification signal.
(In para 0122, Nowozin states “Computing device 104 comprises one or more processors 1102 which may be microprocessors, controllers or any other Suitable type of processors for processing computing executable instructions to control the operation of the device in order to perform gesture recognition.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of“Towards Physical Activity Recognition Using Smartphone Sensors” taught by Shoaib with the method “Gesture Detection and Recognition” taught by Nowozin. Doing so can yield improved generalization (Para 0062, Nowozin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cao et al. ("An Integrated Framework for Human Activity Recognition", hereinafter "Cao") describes a framework for correcting class imbalance when sampling data. This is similar to applicants described classification-equalized training data set.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TEWODROS E MENGISTU/           Examiner, Art Unit 2127                                                                                                                                                                                             
/ABDULLAH AL KAWSAR/           Supervisory Patent Examiner, Art Unit 2127